DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
                                                              Status of the Claims
3.	 Claims 1, 3, 5-20 are currently pending. Claims 5-6 and 9 are withdrawn as being drawn to non elected inventions. Claims 1, 3, 7-8 and 10-20 are currently under examination. This office action is in response to the amendment filed on 01/18/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3, 7-8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokelson (US 5,589,543).
Concerning claim 1, 3, 12-15,  Yokelson teaches a difunctional telechelic linear non crosslinked polyolefin  (column 2 lines 45-50).  The polyolefin polymer is indicated to have a structure of (column4 lines 1-10)

    PNG
    media_image1.png
    31
    212
    media_image1.png
    Greyscale

Where X is a hydroxyl moiety, n is 1 to 10, and m is a number average value of up to 1000. Specifically when n is 3 the polyol is indicated to be a poly(1-pentenylene)diol.  This indicates terminal hydroxyl moieties. 

The use of this poly(1-pentenylene)diol having the structure indicated above would indicate that the polymer would be expected to have a number average molecular weight that is less than  up to 1000 times the molecular weight of cylcopentene  (column 4 lines 5-10) and so would be a maximum of approximately 68,110. It should also be noticed that other examples of the polyol which is used in Yokelson are indicated to have an Mw values that vary from 1860 to 8180 and to have a  maximum Mw/Mn value of 1.4(column 9 Table 2). These exemplary values as well as the indication that the number average molecular weight of 68,110 is the absolute maximum taught by Yokelson and that the values of Mn and Mw can be much smaller than this as is indicated by the exemplary polyols, would indicate that Yokelson would provide at very least an overlapping range with the claimed range of the Mw of from 1000 to 50,000, 1500 to 45,000 or 2,000 to 40,000. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I. 
It should be noted that the liquid property of the polymer would result from the molecular weight of the polymer with lower molecular weights being less viscous and more liquid. The exemplary diols used in Yokelson were indicated to be liquids (column 9 lines 64-68) and Yokelson indicates that 
This polymer does not indicate that it is made by ring opening a cyclic olefin but the indicated poly (1-pentenylene)diol has the same repeating units which are formed from the ring opening of cylcopentene and so the polymer has the same structure as that which would be formed by the claimed ring opening of 100 % cylcopentene resulting in a polymer containing only a structure unit derived from cylcopentene as repeating structural units, and therefore having the claimed cylcopentene ratios of 70%, 75% or 80 % or more, and having the reactive group at the polymer chain end thereof.  This indication of a monocylcoolefin ring opening polymer is a product by process limitation as the claim as a whole is drawn to a particular product and not the method of making the product. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP 2113.I and 2113.II. 

Yokelson does not specifically teach that that the polyol in the crosslinkable composition is a poly(1-pentenylene)diol having the claimed molecular weight or that the isocyanate having a functionality of at least two has a functionality of 3 or more but as is indicated above does teach that the polymer can be a poly(1-pentenylene)diol and indicates a molecular weight of the polymer that is at very least an overlapping range and teaches examples of diols that have weight average molecular ranges that are within the claimed ranges, and indicates an overlapping range with the claimed number of isocyanate groups on the crosslinkable compound. 
It would have been  obvious to one of ordinary skill in the art at the time of filling to use the  poly(1-pentylene)diol polymer having the claimed weight average molecular weight in the crosslinkable composition of Yokelson and to have the claimed number of isocyante groups on the crosslinkable compound to give the claimed crosslinkable composition because Yokelson specifically teaches that the diol polymer can be a poly(1-pentenylene)diol and teaches an overlapping range with the claimed range of molecular weight and further teaches exemplary diols having the claimed weight average molecular weight and further teaches that the isocyanate compound has a functionality of at least 2 which is an overlapping range with the claimed number of reactive groups of three or more. 
Concerning claim 7, 16-18 Yokelson does not specially teach the melt viscosity of the polymer which corresponds to the monocyclic olefin ring opened polymer (A). 
Yokelson does teach an overlapping range with the claimed range of the molecular weight of the polymer as is indicated in the discussion of claim 1.  Yokelson indicates that the viscosity of the diol polymer depends on the molecular weight of the polymer (column 9 lines 64-68) and as is indicated in the discussion of claim Yokelson indicates an overlapping range with the claimed range of the molecular weight.  Yokelson additionally teaches exemplary diols that have the Brookfield viscosity which ranges 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed range of the viscosity of the polymer in the composition of Yokelson because Yokelson teaches an overlapping range with the claimed and teaches polymer diol examples that are within the claimed range. 
Concerning claim 8, 19-20 Yokelson further teaches that the soft segment of the final polymer which is formed from the polymeric diol can have a glass transition temperature of less than -70 °C (column 3 lines 1-15), which would indicate that in order to provide that Tg the polyol polymer must have a Tg that is at least that low which would in turn provide the claimed Tg value.  Exemplary diols are also indicates to have Tg values of from -94 to -96 °C.  Additionally, the Tg of a polymer depends on the monomers used in the polymer structure and the poly(1-pentenylene)diol of Yokelson has the same structure as the exemplary ring opened polymer structure of homopolymer which is indicated to have a Tg of -92 °C (applicants specification  paragraph 0089). As such the composition of Yokelson would have the claimed limitations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 7-8, 10-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2,4 6 of copending Application No. 16/650,188 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Concerning claim 1,3, 10, 12-15 the copending application teaches a cross linkable composition comprising a polyfunctional isocyanate and a liquid cyclopenente ring opened copolymer (claim 6) where the liquid cyclopentene ring opened copolymer comprises a monomer unit derived from cylcopentene and a norbornene monomer unit (which is a polycyclic monoolefin) having cyclopentene being present in an amount of 60 to 95 wt% and having the polymer be terminated with a hydroxyl group  (claim 1). The polymer is further indicated to include a number average molecular weight of 500 to 20,000 (claim 2).
The copending application does not specifically indicate that the polyisocyante has at 3 or more isocyanate groups, or that the liquid cyclopentene copolymer has a weight average molecular weight of from 1,000 to 50,000, or 1,500 to 45000 or 2,000 to 40,000 or that the amount of cyclopentene in the polymer is 70 mol% or more or 75 mol% or more or 80 mol% or more. 
However a polyisocyanate would be recognized as an isocyante having two or more isocyanate groups which would provide an overlapping range with the claimed range of 3 or more. 
A number average molecular weight is lower than or equal to a weight average molecular weight which would indicate that the weight average molecular weight of the polymer is equal to or greater than the indicated number average weight indicating that the weight average molecular weight resulting from this number average molecular weight would be an overlapping range with the claimed ranges of the weight average molecular weight. 
The only indicated monomers in the copolymer of the incident application are cyclopentene and a norbornene compound, and of these indicated compound a norbornene compound would have a higher molecular weight than cyclopentene. This would indicate that the mol% of the cylcopentene 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of isocyanate units of the crosslinking compound, the claimed Mw and mol% of the liquid cyclopentene ring opened copolymer of the incident application because the incident application teaches overlapping range with the claimed ranges. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Concerning claim 11 the copending application indicates that the comonomer is a norbornene compound of which 2-norbonene is the most common and basic of these compounds. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed 2-norbornene in the copolymer of the copending application because the copending application teaches that the comonomer is a norbornene compound. 
Concerning claims 7, 16-18 the cylcopentene copolymer is indicated to have a melt viscosity of 500 Pa*s or less which is either within the claimed range or is an overlapping range with the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed melt viscosity of the polymer as the copending application teaches a value that is either within the claimed range or is an overlapping range with the claimed range. 
Concerning claims 8, 19-20 the cylcopentene copolymer is further indicated to have a glass transition temperature of -50 °C or lower (claim 4). This either gives the claimed range or gives an overlapping range with the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed glass transition temperature of the polymer as the copending application teaches a value that is the claimed range or is an overlapping range with the claimed range. 

Allowable Subject Matter
6.	Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed crosslinkable composition having the claimed reactive groups in combination with one another and further having the liquid monocylic olefin ring-opened polymer (A) having the claimed amount of cyclopentene and which is a copolymerized with a monocyclic diolefin a polycyclic monoolefin or a polycyclic diene.


Response to Arguments
7.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Yokelson that the office indicates a general structure which includes a variable n that when n is 3 provides a poly (1-pentenylene)diol  which when combined with the isocyanate having a functionality of at least 2 provides the claimed composition. Applicant indicates that although it cannot be disputed that n beign 3 is an embodiment of Yokelson the examples .  
This argument is not found to be persuasive as although the examples of Yokelson do indicate polybutadiene diol, Yokelson specifically indicates that the structure of poly (1-pentenylene) diol can be used specifically in claim 4 of the Yokelson which is specifically drawn to this structure of the diol by itself. As such Yokelson does in fact teach the poly (1-pentenylene) diol having the structure as is claimed, and as it is specifically claimed it would be considered to be one of the preferred embodiments of Yokelson and as such the difference between the prior art and the proposed claim limitations is the molecular weight of the poly (1-pentenylene) diol which is indicated to be obvious to one of ordinary skill in the art as was indicated in the rejection filed on 10/15/2021. As such the comparison between the polybutadiene and the poly cyclopentene polymers indicated by applicant do not provide an indication of unexpected results as the structure indicated by the polycyclopentene polymer is provided by Yokelson by the poly (1- pentenylene) diol and no comparison of the molecular weight is provided. It should also be noted that the molecular weight of the polybutadiene diol of the comparative example provided by applicant is not provided and as such it would not be possible to directly compare in indicated example and comparative example. 
Applicant further argues that Yokelson relates to a linear polyurethane as indicated in claim 1 and column liens 15-21 and column 2 lines 45 to 51. That is it is essential in Yokelson to use an isocyanate compound having two isocyanate group and an isocyanate compound having three or more 
This argument is not found to be persuasive as the indications provided by applicant do not indicate that the polyurethane is linear but indicate that the hydrophobic difunctional telechelic  non cross linked polyolefins without pendant chain branched groups are linear (claim 1 and column liens 15-21 and column 2 lines 45 to 51).  This is not an indication that the final product of the polyurethane can not be linear but only an indication that one specific polymer, that corresponds to the claimed cycloolefin ring opening polymer, which is used to make the polyurethane is linear. Yokelson specifically indicates that the isocyanate compound indicated to be present in the composition is “an isocyanate having a functionality of at least 2” which is different from two and can be higher than such as the claimed three or more. Yokelson specifically indicates that the reaction of the components of the composition includes chain extension  and/or crosslinking (column 3 lines 25-30). As such Yokelson specifically indicates that crosslinking can occur.  This indication that crosslinking can occur and that the isocyanate compound has a functionality of at least 2 would lead one of ordinary skill in the art at the time of filling to conclude that it would be obvious to use a isocyanate compound having a functionality of 3  to give the claimed crosslinkable composition as is indicated in the discussion above. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.I and 2123.II. 
As such the rejection provided above is maintained. 

Conclusion
8.	Claims 1, 3, 7-8 and 10-20 are rejected. Claims 10-11 are objected to as being dependent from a rejected base claim but allowable over the prior art of record, however the claims are rejected under a double patenting rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID L MILLER/Examiner, Art Unit 1763        

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763